John A. Fogleman, Justice, dissenting. I respectfully dissent. Even if the instruction given were erroneous, I cannot see how it could possibly have been prejudicial. Appellee pleaded unavoidable accident as a defense. Each party alleged that the other was negligent in the operation of his automobile under the Mghway conditions. It is possible that the jury might have found that neither was guilty of negligence under the circumstances. If the jury could so find, then this was an unavoidable accident as defined by tbe instruction. Tbe instruction is a correct statement of law and under these circumstances was not abstract. Thus, I cannot see where it did any harm.